EXHIBIT 10.5
 
 
MWI Veterinary Supply, Inc.
 
Annual Incentive Bonus Plan
 
I. Statement and Purpose of Plan
 
The MWI Veterinary Supply, Inc. Annual Incentive Bonus Plan provides additional
compensation opportunities for selected employees based on the achievement of
pre-determined performance goals.
 
II. Definitions
 
A. “Affiliate” means, with respect to any specified Person, a Person that
directly, or indirectly through one or more intermediaries, Controls, is
Controlled by or is under common Control with, the specified Person.
 
B. “Incentive Bonus” means a bonus that is payable hereunder to a Participant
based on the achievement of specified pre-determined Performance Goals.  An
Incentive Bonus may be a Qualified Incentive Bonus or a Non-Qualified Incentive
Bonus.
 
C. “Board” means the Board of Directors of the Company.
 
D. “Change in Control” means a “change in control event” within the meaning of
Treasury regulation 1.409A-3(i)(5).
 
E. “Code” means the Internal Revenue Code of 1986, as amended.
 
F. “Committee” means the Compensation Committee of the Board or, if appointed by
the Board, a subcommittee thereof which shall be comprised exclusively of two or
more members of the Board who are non-employee “outside directors” within the
meaning of section 162(m)(4)(C) of the Code and Treasury regulation
1.162-27(e)(3).
 
G. “Company” means MWI Veterinary Supply, Inc., a Delaware corporation.
 
H. “Company Stock” means the common stock of the Company, par value $0.01 per
share.
 
I. “Control” (including the terms “Controlling,” “Controlled by” and “under
common Control with”) means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.
 
J. “Determination Date” means the date upon which the Committee determines
Performance Goals and Incentive Bonus opportunities for Participants.  With
respect to any Incentive Bonus that is intended to be a Qualified Incentive
Bonus, the Determination Date must be no later than the earlier of (1) 90 days
after the commencement of the Performance Period and (2) the date upon which 25%
of the Performance Period has elapsed.
 
K. “Disability” means, as determined by the Committee in its sole discretion,
that a Participant (1) is unable to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment that can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months or (2) is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, receiving income replacement benefits for a period of not less than 3
months under an accident and health plan covering employees of the Company, its
Subsidiaries or Affiliates.
 
L. “Fair Market Value” means, on any given date, the closing price of a share of
Company Stock on the principal national securities exchange on which Company
Stock is listed on such date, or, if Company Stock was not publicly traded on
such date, on the last preceding date on which Company Stock was publicly
traded.
 
M. “Non-Qualified Incentive Bonus” means an Incentive Bonus that is not intended
to be a Qualified Incentive Bonus.
 
N. “Participant” means any employee of the Company or one of its Subsidiaries
who has been designated by the Committee to participate in the Plan for an
applicable Performance Period.
 
O. “Performance Goal” means a measure of performance, the achievement of which
is substantially uncertain at the time such goal is established, which is used
to determine a Participant’s Incentive Bonus and is established by the Committee
not later than the applicable Determination Date.  Performance Goals may be
measured on an absolute or relative basis.  Relative performance may be measured
against an external index, such as, by way of example and not limitation, a
group of peer companies, industry groups or a financial market
index.  Performance Goals with respect to Incentive Bonuses that are intended to
be Qualified Incentive Bonuses must be based upon any one or more of the
following measures: (i) the price (or Fair Market Value) of Company Stock, (ii)
the market share of the Company, its Subsidiaries or Affiliates (or any business
unit or department thereof), (iii) sales by the Company, its Subsidiaries or
Affiliates (or any business unit or department thereof), (iv) earnings per share
of Company Stock, (v) diluted earnings per share of Company Stock, (vi) diluted
net income per share, (vii)  return on stockholder equity of the Company, (viii)
costs of the Company, its Subsidiaries or Affiliates (or any business unit or
department thereof), (ix) cash flow of the Company, its Subsidiaries or
Affiliates (or any business unit or department thereof), (x) return on total
assets of the Company, its Subsidiaries or Affiliates (or any business unit or
department thereof), (xi) return on invested capital of the Company, its
Subsidiaries or Affiliates (or any business unit or department thereof), (xii)
return on net assets of the Company, its Subsidiaries or Affiliates (or any
business unit or department thereof), (xiii) operating income of the Company,
its Subsidiaries or Affiliates (or any business unit or department thereof),
(xiv) net income of the Company, its Subsidiaries or Affiliates (or any business
unit or department thereof), (xv) earnings (or net income) before interest,
taxes, depreciation and amortization or (xvi) any other financial or other
measurement deemed appropriate by the Committee, as it relates to the results or
operations or other measurable progress of the Company, its Subsidiaries or
Affiliates (or any business unit of department thereof).  Performance Goals with
respect to Incentive Bonuses that are not intended to be Qualified Incentive
Bonuses may be based on one or more the preceding measures or any other measure
that the Committee may determine in its sole discretion.
 
P. “Performance Period” means a period of one or more consecutive fiscal years,
or portions thereof, of the Company as established by the Committee during which
the performance of the Company, its Subsidiaries or Affiliates or any business
unit or department thereof, or any individual is measured for the purpose of
determining the extent to which a Performance Goal is achieved.  Nothing in this
Plan shall prevent the Committee from establishing a Performance Period that
commences prior to the termination of one or more other Performance Periods.
 
Q. “Person” means any individual, corporation, limited liability company,
partnership, trust, joint stock company, business trust, unincorporated
association, joint venture, governmental authority or other legal entity of any
nature whatsoever.
 
R. “Plan” means the MWI Veterinary Supply, Inc. Annual Incentive Bonus Plan
herein set forth, as amended from time to time.
 
S. “Qualified Incentive Bonus” means an Incentive Bonus that is intended to be
“qualified performance-based compensation” under section 162(m) of the Code and
Treasury regulation 1.162-27(e), including any successor provision.
 
T. “Subsidiary” means, at any relevant time, any corporation or other entity of
which 50% or more of the total combined voting power of all classes of stock (or
other equity interests in the case of an entity other than a corporation)
entitled to vote is owned, directly or indirectly, by the Company.
 
III. Eligibility
 
All officers and employees of the Company, its Subsidiaries and Affiliates shall
be eligible to be selected by the Committee to participate in the Plan.
 
IV. Administration
 
A. General.  The Committee shall have the authority, subject to the provisions
herein, (A) to select employees to participate in the Plan; (B) to establish and
administer the Performance Goals and the Incentive Bonus opportunities
applicable to each Participant and certify whether the Performance Goals have
been attained; (C) to construe and interpret the Plan and any agreement or
instrument entered into under or in connection with the Plan; (D) to establish,
amend, and waive rules and regulations for the Plan’s administration; and (E) to
make all other determinations that may be necessary or advisable for the
administration of the Plan. Any determination by the Committee with respect to
the Plan shall be final, binding and conclusive on all employees and
Participants and anyone claiming under or through any of them.  Neither the
Committee, nor any member of the Committee, shall be liable for any act,
omission, interpretation, construction or determination made in good faith in
connection with the Plan, and the members of the Committee shall be entitled in
all cases to indemnification and reimbursement by the Company in respect of any
claim, loss, damage or expense (including, without limitation, attorneys’ fees)
arising or resulting therefrom to the fullest extent permitted by law.
 
B. Adjustments.  To the extent that a Performance Goal is based on, or
calculated with respect to, Company Stock (such as earnings per share, net
income per share, book value per share or other similar measures), then in the
event of any corporate transaction involving the Company (including, without
limitation, any subdivision or combination or exchange of the outstanding shares
of common stock, stock dividend, stock split, spin-off, split-off,
recapitalization, capital reorganization, liquidation, reclassification of
shares of common stock, merger, consolidation, extraordinary cash distribution
(as determined by the Committee in its sole discretion), or sale, lease or
transfer of substantially all of the assets of the Company), the Committee may
make or provide for such adjustments in such Performance Goal as the Committee
may determine to be appropriate in order to prevent dilution or enlargement of
the benefits of Participants hereunder (provided that with respect to Qualified
Incentive Bonuses, any such adjustment shall be made in accordance with Code
section 162(m) and the regulations thereunder).
 
V. Establishment of Performance Goals and Incentive Bonus Opportunities
 
           No later than the Determination Date for each Performance Period, the
Committee shall establish in writing (i) the employees of the Company, its
Subsidiaries and Affiliates who shall be Participants in the Plan with respect
to such Performance Period, (ii) the Performance Goals applicable to each such
Participant (including, as the Committee deems advisable, threshold, target and
maximum levels of performance), (iii) each Participant’s target and, if
applicable, threshold and maximum Incentive Bonus opportunities for such
Performance Period, (iv) the method for computing the amount of Incentive
Bonuses that may be payable under the Plan to each Participant for such
Performance Period if the Performance Goals established by the Committee for
such Performance Period are attained in whole or in part and (v) whether such
Incentive Bonuses are intended to be Qualified Incentive Bonuses or
Non-Qualified Incentive Bonuses.  
 
VI. Termination of Employment
 
Except as otherwise provided in Sections VI.A and VI.B below, payment of an
Incentive Bonus shall be contingent upon (i) attainment of the applicable
Performance Goals within the applicable Performance Period and (ii) the
Participant’s continuing employment with the Company, a Subsidiary or Affiliate
on the date such Incentive Bonus is paid.
 
A. Termination due to Death or Disability.  If a Participant’s employment with
the Company, a Subsidiary or Affiliate is terminated due to the Participant’s
death or Disability prior to payment of an Incentive Bonus, the Committee may,
in its sole discretion, permit all or any part of such Incentive Bonus to be
paid without regard to the attainment of the applicable Performance Goals.  Any
Incentive Bonus to be paid pursuant to this Section VI.A shall be paid to the
Participant or the Participant’s estate, as applicable, at the time the Company
pays Incentive Bonuses to its employees generally in accordance with Section IX.
 
B. Other Terminations.  If a Participant’s employment with the Company, a
Subsidiary or Affiliate terminates for any reason other than the Participant’s
death or Disability prior to the payment of an Incentive Bonus, then (i) in the
case of a Qualified Incentive Bonus, the Committee may, in its sole discretion,
permit the payment of all or any part of such Qualified Incentive Bonus, if any,
that would have been paid to the Participant absent such termination based on
the actual outcome of the applicable Performance Goals during the applicable
Performance Period, as certified pursuant to Section VII.F, and (ii) in the case
of a Non-Qualified Incentive Bonus, the Committee may, in its sole discretion,
permit all or any part of such Non-Qualified Incentive Bonus to be paid without
regard to the attainment of the applicable Performance Goals.  Any Incentive
Bonus to be paid pursuant to this Section VI.B shall be paid to the Participant
at the time the Company pays Incentive Bonuses to its employees generally n
accordance with Section IX.     
 
VII. Additional Rules Applicable to Qualified Incentive Bonuses
 
A. Unless otherwise specifically determined by the Committee, all Incentive
Bonuses granted to a “covered employee” whose “applicable employee remuneration”
(each within the meaning of Code Section 162(m)) is expected to exceed
$1,000,000 for the year in which such Incentive Bonus may be paid are intended
to be Qualified Incentive Bonuses.
 
B. Qualified Incentive Bonuses must be based solely on the attainment of one or
more objective Performance Goals and may not be based on subjective
criteria.  In addition, prior to the Determination Date, the Committee shall
designate in writing how the relevant Performance Goals with respect to the
Performance Period will be calculated.
 
C. Neither the grant nor the payment of any Non-Qualified Incentive Bonus shall
be made contingent on the failure to earn any Qualified Incentive Bonus.
 
D. The maximum aggregate Qualified Incentive Bonus that may be payable to any
Participant under the Plan with respect to any fiscal year of the Company shall
not exceed $[5,000,000].
 
E. The Committee shall have no discretion to increase the amount of Qualified
Incentive Bonuses that would otherwise be due upon attainment of the relevant
Performance Goals; provided, however, that the Committee may exercise negative
discretion within the meaning of Treasury regulation 1.162-27(e)(2)(iii)(A) with
respect to any Qualified Incentive Bonus hereunder to reduce any amount that
would otherwise be payable hereunder.
 
F. Payment of any Qualified Incentive Bonuses pursuant to the Plan shall be
contingent upon the Committee’s certifying in writing that the Performance Goals
and any other material terms applicable to such Qualified Incentive Bonuses were
in fact satisfied, in accordance with applicable regulations under Code section
162(m). Unless and until the Committee so certifies, such Qualified Incentive
Bonuses shall not be paid.
 
VIII. Change in Control
 
In connection with the consummation of a Change in Control of the Company, the
Committee may, in its sole discretion, permit all or any part of a Participant’s
target Incentive Bonus for the Performance Period in which such Change in
Control occurs to be paid without regard to the attainment of the applicable
Performance Goals.  Any Incentive Bonus to be paid pursuant to this Section VIII
shall be paid to the Participant on or as soon as administratively practicable
following the consummation of such Change in Control, but in no event later than
March 15 of the year following the year in which such Change in Control occurs.
 
IX. Payment of Incentive Bonuses; Tax Withholdings
 
A. Earned Incentive Bonuses shall be paid no later than March 15th of the
calendar year following the calendar year that includes the last day of the
Performance Period with respect to which such Incentive Bonuses are earned.
 
B. The Company shall have the right to deduct from all Incentive Bonuses payable
hereunder any federal, state, local or foreign taxes required by law to be
withheld with respect to such payments and no Incentive Bonuses will be paid
until the Participant has made arrangements with the Company to satisfy any such
withholding taxes.
 
X. Non-exclusivity of Plan
 
Nothing in the Plan shall be construed in any way as limiting the authority of
the Committee, the Board, the Company or any Subsidiary or Affiliate to
establish any other annual or incentive compensation plan or as limiting the
authority of any of the foregoing to pay cash bonuses or other supplemental or
additional incentive compensation to any persons employed by the Company, its
Subsidiaries of Affiliates, whether or not such person is a Participant in this
Plan and regardless of how the amount of such bonus or compensation is
determined.
 
XI. Amendment, Termination and Term of Plan
 
           The Board, without the consent of any Participant, may at any time
terminate or from time to time amend the Plan in whole or in part; provided,
however, that no amendment with respect to, or affecting, Qualified Incentive
Bonuses that would require the consent of the stockholders of the Company
pursuant to section 162(m) of the Code shall be effective without such consent.
 
XII. Interpretation and Construction
 
A. No provision of the Plan, nor the selection of any employee for
participation, shall constitute an employment agreement or affect the duration
of any Participant’s employment, which shall remain “employment at will” unless
an employment agreement between the Company, a Subsidiary or Affiliate and the
Participant provides otherwise.  Both the Participant and the applicable
employer shall remain free to terminate employment at any time to the same
extent as if the Plan had not been adopted.
 
B. Any provision of the Plan that could be construed to prevent Qualified
Incentive Bonuses under the Plan from qualifying for deductibility under section
162(m) of the Code or Treasury regulation 1.162-27(e) shall, to such extent, be
disregarded.
 
XIII. Adjustment; Repayment of Incentive Bonuses
 
All Incentive Bonuses paid or to be paid under the Plan are subject to
rescission, cancellation or recoupment, in whole or in part, under any current
or future “clawback” or similar policy of the Company.
 
XIV. Effective Date
 
The Plan shall be effective as of October 1, 2012; provided, however, that it
shall be a condition to the effectiveness of the Plan, and any Incentive Bonuses
made on or after October 1, 2012, that the stockholders of the Company (the
“Stockholders”) approve the Plan at the first Annual Meeting of Stockholders to
be held after such date. Such approval shall meet the requirements of section
162(m) of the Code and the regulations thereunder. If such approval is not
obtained, then the Plan shall not be effective.
 
XV. Governing Law
 
           The terms of this Plan shall be governed by the laws of the State of
Delaware, without reference to the conflicts of laws principles thereof.
 


*           *           *           *           *


 
IN WITNESS WHEREOF, the Company has caused the Plan to be executed as of the
date set forth below.
 


 
MWI VETERINARY SUPPLY, INC.




By:  /s/ Mary Patricia B. Thompson


Name:Mary Patricia B. Thompson


Title:CFO


Date:November 6, 2012

